Citation Nr: 1715959	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the reduction in the evaluation of bladder cancer from 100 percent to 0 percent effective June 1, 2015, was proper, and whether a rating in excess of 0 percent for residuals of bladder cancer is warranted.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision from the Department of Veterans (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has ceased undergoing treatment for his service-connected bladder cancer, and the probative evidence demonstrates that there has been no recurrence or metastasis. 

2.  Prior to November 1, 2016 the Veteran's residuals of bladder cancer resulted in awakening to void one time per night and obstructed voiding.  

3.  Since November 1, 2016 the Veteran's residuals of bladder cancer have resulted in a daytime voiding interval of between two and three hours, awakening to void two times per night, urine leakage without the need for absorbent material, and obstructed voiding. 


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent rating for bladder cancer was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2016).

2.  Prior to November 1, 2016, the criteria for a compensable rating for residuals of bladder cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  From November 1, 2016, the criteria for a rating of 10 percent, but no higher, for residuals of bladder cancer due to urinary frequency have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all regulatory notice provisions.  Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran will be notified at his latest address of record of the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  A final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In an October 2014 rating decision the RO proposed to reduce the evaluation for the Veteran's bladder cancer from 100 percent to 0 percent, and the Veteran was advised of his right to submit additional evidence and request a personal hearing by a subsequent October 2014 letter.  The Veteran had more than 60 days to present evidence before the rating decision on appeal was issued in March 2015.   Moreover, the effective date of the rating reduction provided in the March 2015 rating decision was June 1, 2015, more than 60 days following notice of the reduction.  The Veteran did not request a personal hearing on the matter.  Accordingly, the requirements of 38 C.F.R. § 3.105(e) were met.

As to the increased rating portion of the claim, the Veteran has established that he has actual knowledge of how to substantiate this claim through his VA Form 9 and other submissions.  

In addition, the Board finds that the duty to assist has been satisfied. The evidence includes the Veteran's VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a VA examination in connection with the reduction of his bladder cancer rating in September 2014.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the Veteran has submitted evidence in connection with the appeal that discusses the severity of his bladder cancer residuals, and the RO issued a May 2015 statement of the case (SOC) specifically addressing the 0 percent evaluation and finding that a higher rating is not warranted.  Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and the issue of an increased rating.

Rating Reduction

Pursuant to Diagnostic Code 7528, malignant neoplasms of the genitourinary system, provides one disability level, 100 percent for active disease.  A Note to that Code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, a Veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In a June 2015 letter from the Veteran's private physician, the physician reported that the Veteran was diagnosed with high grade urothelial cancer in 2009, that the Veteran underwent therapy for two years as a result, and opined that while the Veteran is not cured of cancer, he has had no recurrences.  The physician reported that the Veteran suffered from nocturia as a result of his therapy.

In a September 2014 VA examination the examiner noted the Veteran's 2009 diagnosis of carcinoma of the bladder and reported that the Veteran had a malignant neoplasm in remission and that the Veteran had undergone treatment, including BCG (Bacillus Calmette-Guerin) installation treatment, and that he had completed his treatment in 2013.  The VA examiner reported that the Veteran complained of urinary frequency once a night, and that he had a voiding dysfunction caused by a prostate obstruction.  The examiner reported that the dysfunction did not cause urine leakage, did not require the use of an appliance, and did not cause increased urinary frequency.  He reported that the Veteran had no renal dysfunction.  The VA examiner reported that the Veteran did not have any residual conditions or complications due to the neoplasm (including metastases) or its treatment, other than the voiding dysfunction.

In an October 2016 Disability Benefits Questionnaire (DBQ) the Veteran's private physician reported that the Veteran had a malignant neoplasm and that he had completed treatment.  The private physician reported that the Veteran had a voiding dysfunction that caused urine leakage, but that did not require the wearing of absorbent material, and did not require the use of an appliance.  The private physician reported that the voiding dysfunction was caused by two years of BCG therapy for high grade bladder cancer.  He reported that the dysfunction caused increased urinary frequency with a daytime voiding interval between two and three hours, and a night time awakening to void two times, and had signs or symptoms of obstructed voiding including hesitancy, slow or weak stream, and decreased force of stream.

As previously noted, in October 2014 the Veteran was notified of the RO's intent to reduce his 100 percent rating for bladder cancer and his rights to submit additional evidence and request a personal hearing.  The Veteran did not request a personal hearing and in March 2015, in compliance with 38 C.F.R. § 3.105(e), the 100 percent rating was reduced effective June 1, 2015.   The record reveals that the Veteran ceased treatment for his bladder cancer and that he did not experience recurrence or metastasis.  During the September 2014 VA examination the examiner reported the Veteran did not have renal dysfunction, and provided findings pertinent for evaluating the Veteran's voiding dysfunction.  Based on the foregoing, the Board finds that the reduction of the Veteran's 100 percent rating for bladder cancer was warranted, pursuant to 38 C.F.R. § 3.105(e) and 4.115b, Diagnostic Code 7528.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

As already discussed, Diagnostic Code 7528 provides one disability level, 100 percent for active disease, and residuals of the disease are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  The record reveals that the Veteran experienced voiding dysfunction, however, the voiding dysfunction does not require wearing absorbent material or the use of an appliance.  As relevant here, criteria used to rate urinary frequency provide that a rating of 10 percent is assigned for daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a.  A 20 percent rating is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A 40 percent rating is assigned for daytime voiding less than one hour, or; awakening to void five or more times per night.  Id. 

In the October 2016 DBQ the Veteran's private physician reported that the Veteran experienced urinary frequency with a daytime voiding interval between two and three hours, and night time awakening to void two times.  In an October 2016 statement the Veteran asserted that he wakes up at night to urinate at least two times a night.  Based on the evidence of record the Board finds that a 10 percent rating for urinary frequency with awakening to void two times per night is more closely approximated from November 1, 2016.  

A higher 20 percent rating is not warranted as the record is absent evidence that the Veteran experiences a voiding interval between one and two hours or nighttime awakening to void three or four times per night.

A compensable rating is not warranted prior to October 2016 as the evidence establishes that during that period the Veteran's residuals of bladder cancer resulted in awakening to void one time per night and obstructed voiding.  Such was reported by the Veteran at the September 2014 examination and is not contradicted by any other evidence of record.  These symptoms do not represent a compensable disability rating when considering the rating criteria for genitourinary dysfunction.  38 C.F.R. § 4.115a.  Of note, the Veteran's obstructed voiding does not require dilation or catheterization and is not representative of marked obstructive symptomatology.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a higher rating for residuals of bladder cancer, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Restoration of a 100 percent disability rating for bladder cancer is denied.

A compensable rating prior to November 1, 2016 for residuals of bladder cancer is denied.  

A 10 percent rating from November 1, 2016 for residuals of bladder cancer due to urinary frequency, but no higher, is granted subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


